Citation Nr: 0810812	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1974 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In January 2004 the veteran submitted a claim for a 
compensable rating for his service-connected left ear hearing 
loss.  As stated before, he was accorded a C&P audiology 
examination in February 2004.  Although audiology testing was 
ostensibly done, in correspondence dated in January 2005 the 
veteran advised that he had become so frustrated during the 
February 2004 examination that he had left before its 
conclusion.  In his February 2005 substantive appeal he 
maintained that the February 2004 examination results were 
derived from faulty methodology; and pointed out that "it is 
one thing to hear sounds in a sound proof booth, it is quite 
another to discern sounds in real life."  

The Board notes that VA has revised its Hearing Examination 
worksheets since the veteran's February 2004 examination to 
include the effect of hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2007).   In view of said, and in light of the significant 
amount of time that has lapsed since the February 2004 
examination, the Board finds that a new examination is 
warranted.  38 C.F.R. § 3.326.  On remand a request should 
also be made for VA treatment records dating from January 
2003 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

With regard to the veteran's assertions concerning the 
propriety of testing in a sound-proof booth, the Board notes 
that VA's policy of conducting audiometry testing in a sound-
controlled room was recently upheld in Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1. Request medical records from the 
Shreveport VAMC dating from January 2003.  
Also attempt to obtain any other evidence 
that is identified as relevant by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

2.  Schedule the veteran for an examination 
to determine the severity of his left ear 
hearing loss disability.  The claims file 
should be made available to and reviewed by 
the examiner.  The veteran must be accorded 
an opportunity to describe the effect of 
his left ear hearing loss on his 
occupational functioning and activities of 
daily living.  In addition, all indicated 
tests, including speech recognition testing 
using the Maryland CNC Test, must be 
performed.  All findings, including 
auditory thresholds for the frequencies 
1000, 2000, 3000, and 4000 Hertz, and 
speech recognition scores, must be 
reported.  

3.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

